Application by petitioner Stanley I. Milstein, an attorney, who was disbarred by this court by order dated October 6, 1975 [49 AD2d 881] (1) to vacate the order of disbarment, which struck his name from the roll of attorneys and counselors at law, and (2) to immediately reinstate him to the Bar of this State. The matter is referred to the Committee on Character and Fitness for the Second Judicial Department for investigation and report on (1) whether petitioner fully complied with the order of disbarment and (2) whether he presently possesses the requisite character and fitness to qualify to act as an attorney and counselor at law. The petitioner will be held in abeyance pending the committee’s report. Damiani, J. P., Titone, Lazer, Mangano and Weinstein, JJ., concur.